Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated 1-30-09 to the current Class 1 Prospectus Absolute Return Portfolio Demetrius Schetakis no longer serves as Portfolio Manager to the fund. All references to Mr. Schetakis are hereby removed. John Hancock Funds II Supplement dated 1-30-09 to the current Class A, B, C, I, R, R1, R2, R3, R4 and R5 Shares Prospectuses Lifecycle Retirement Portfolio Demetrius Schetakis no longer serves as Portfolio Manager to the fund. All references to Mr. Schetakis are hereby removed. John Hancock Funds II Supplement dated 1-30-09 to the current Class A Shares Prospectuses Retirement Distribution Portfolio Retirement Rising Distribution Portfolio Demetrius Schetakis no longer serves as Portfolio Manager to the funds. All references to Mr. Schetakis are hereby removed.
